UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

UNITED STATES OF AMERICA

  

WAIVER OF RIGHT TO BE PRESENT AT

~w CRIMINAL PROCEEDING

 

ALBERTO AYALA,

20-CR- 545 (PMH
Defendant, he S85 (PMH)

 

K

Check Proceeding that Apnites

——em

_ Dates

Arralgnment ;
< Eh

thave been given a copy of the indictment containing the charges against me and have reviewed It with
my attorney. | understand that? have a right to appear before a Judge In a courtroom In the Southern
District of New York to confirm that | have recelvad and reviewed the indictment; to have the indictment
read aloud to me if t wish: and to enter a plea of elther guilty or not guilty before the Judge. After
consultation with my attorney, | wish to plead not guilty. By signing this document, | wish to advise the
court of the following. | willingly give up my right to appear in a courtroom In the Southern District of
New York to advise the court that;

~ 4} {have recelved and reviewed a capy of the Indictment,
. 2) ! do not nead the judge to read the Indictment aloud tome.
3) | plead not gullty to the charges agalnst me in the indictrnent, -
Signature of Defendant
Print Name
Bail Hearing

! am applying or In the future may apply for release from detention, or If not detained, for modification of
the conditions of my release from custody, that Is, my ball conditions, | understand that | have a right to
appear before a Judge in a courtroom In the Southern District of New York at the time that my attorney
makes such an application, | have discussed these rights with my attarney and wish te give up these nights
for the period of time in which access to the courthouse has been restricted on account of the COVID-19
pandemic, 1 request that my attorney be permitted to make applications for my release frorn tustody or
for modification of the conditions of my release even though | will not be Present, and to make such
applications in writing or by telephone In my attorney's discretion,

Signature of Defendant

 

Print Name

 

 

 
Xs Conference.

Ihave been charged in an indictment with viclations of federal law. | understand that i have a right to be
present at all conferences concerning this indictment that are held by a judge In the Southern District of
New York, unless the conference involves only.a question of law, | understand that at these conferences
the judge may, among ather things, 1) set a schedule for the case including the date at which the trial will °
be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
excluded in setting the time by which the trial must occur. | have discussed these Issues with my attorney
and wish to give up my cight to be present at the conferences. By signing this document, { wish to advise
the court that | willingly give up my right to be present at the conferences in my case for the period of
time in which access to the courthouse has been restricted on account of the COVID-19 pandemic, |
request that my attorney be permitted to represent my Interests at the proceedings even though | will not

be present,

Date: 7/9/21 agi

Signature of Defendant

Awe. Ayale

Print Name

| hereby affirm that | am aware of my obligation ta discuss with my client the charges contained tn the indictment,
my cllent’s rights to attend and participate In the criminal proceedings encompassed by this walver, and this
waiver form. | affirm that my client knowingly and voluntarily consents to the proceedings being held In my
client's absence. | will inform my client of what transpires at the proceedings and provide my client with a copy of

the transcript of the proceedings, if requested.
AN bea

Signature af Defense Counsel .

Leo Alba IDK

Print Name

Date: 7/9/2

Addendum for a defendant who requires services of an interpreter:

i used tha services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, In its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

Date:

Signature of Defense Counse!

Accepted:

 
